Citation Nr: 0831950	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death in July 2005, she had 
a claim pending for entitlement to a rating in excess of 10 
percent for PTSD; the appellant filed his claim for accrued 
benefits within one year of her death.

2.  At the time of the veteran's death, the veteran's PTSD 
was characterized by occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress.  She was working, not taking any 
psychiatric medications, and in 2002 reported some difficulty 
with men.


CONCLUSION OF LAW

The criteria for establishing a rating in excess of 10 
percent for PTSD, for accrued benefits purposes, have not 
been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) are either not applicable to this case, or have 
otherwise been met.  Cf. Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).  In this regard, the appellant's appeal 
pertains to a claim for an accrued benefit.  That claimed 
benefit is based on the veteran's attempt, prior to his 
death, to reopen the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder.  While the law provides for 
payment to a surviving spouse of any periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death, as a matter of law, the evidence which may 
be considered is limited to the evidence in the file at date 
of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Hence, 
as a matter of law the Board may not consider records which 
were not in the file on the date of the appellant's death.  
Id.  Thus, beyond the issuance of a statement of the case on 
the question of entitlement to accrued benefits, there is no 
duty to advise the appellant what additional evidence is 
needed to reopen the claim, and there is no duty to advise 
the appellant what additional evidence is needed to 
substantiate and complete the accrued claim because evidence 
submitted after the veteran's death may not be considered.  
Likewise, there is no duty to advise the appellant to submit 
all pertinent evidence in her possession, because again, 
evidence submitted after the veteran's death may not be 
considered.  Finally, there is no duty to advise the 
appellant which party is responsible for securing additional 
evidence because, once again, evidence submitted after the 
veteran's death may not be considered.  

To the extent that the VCAA may have limited application in 
this case under the constructive receipt doctrine set forth 
in Bell v. Derwinski, 2 Vet.App. 611 (1992), the Board finds 
that in May 2004 correspondence the appellant was notified 
that she had a duty to notify VA about any VA records which 
may support her claim.  Hence, to the limited extent that the 
VCAA may apply, VA has fulfilled its duty to the appellant. 


Analysis

An application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 (2007).  
Claims for compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 
38 U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Prior to the veteran's death, she submitted a claim for an 
increased rating in excess of 10 percent for her service-
connected PTSD.  During the pendency of the claim, the 
veteran died.

The veteran died July 15, 2005, prior to the adjudication of 
her claim.  In September 2005, within one year of the 
veteran's death, the veteran's surviving spouse, the 
appellant herein, filed claims for service connection for the 
cause of the veteran's death, eligibility for Dependents' 
Educational Assistance, and a claim for accrued benefits.  

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard,  
38 U.S.C.A. § 5121(a) has been amended by repealing the 2-
year limit on accrued benefits such that a veteran's survivor 
may receive the full amount of the award for accrued 
benefits.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).

By a rating decision dated January 1995, the RO granted 
service connection for PTSD and assigned a 10 percent rating, 
effective April 25, 1994.  In May 1998, the veteran filed a 
claim for an increased rating, and a December 1998 continued 
her 10 percent rating.  The veteran appealed the December 
1998 rating decision, asserting that her PTSD warranted a 
higher rating.  The veteran's claim was remanded for further 
development by a Board decision dated September 2000. The 
claim was still pending at the time of the veteran's death in 
July 2005.  

The veteran submitted treatment records from the Vet Center 
dated 1994 to 1996 reflecting treatment and counseling for 
PTSD.  

The veteran was afforded a VA examination for PTSD in 
November 1998.  Upon examination, the veteran reported 
working for the postal service for 13 years but expressed 
consistent dissatisfaction with her job.  The veteran also 
reported receiving sporadic counseling treatment at the Vet 
Center from 1992 to 1995.  She complained of feeling angry 
often and stated that she engaged in verbal outbursts towards 
her husband, friends, and co-workers about two or three times 
a week.  She also reported episodes of depression for two 
hours up to two days, with lack of energy and self isolation 
at those times.  The veteran also reported very infrequent 
dreams about her assault.  The examiner noted that her 
symptoms were more pronounced prior to her counseling ending 
in 1995.  Mental status examination revealed speech that was 
relevant, spontaneous, and goal directed.  Thought processes 
were organized and logical.  Mood was sullen and sad, and 
affect was congruent with the veteran's mood.  Concentration 
and short-term memory were intact and there were no sensory 
distortions or misperceptions.  The examiner noted that the 
veteran had been married for two years and was satisfied with 
the relationship as well as had steady friends.  The examiner 
provided diagnoses of mild, chronic, PTSD; mild dysthemic 
disorder, secondary to PTSD; alcohol abuse in full sustained 
remission; and cocaine abuse.  A Global Assessment of 
Functioning (GAF) score of 65 was provided.

The veteran was afforded a second VA examination for PTSD in 
October 2002.  The veteran stated that she had received some 
psychotherapy in the past but had never taken any psychiatric 
medications.  The veteran reported some nightmares and 
flashbacks, and stated that she was sometimes hypervigilant.  
The veteran also stated that she had anger against the 
military, that she was irritable and that she projected some 
of her anger onto her husband.  The veteran reported running 
her own business, being married for six years, having two 
children and being happy with her family life.  Mental status 
examination revealed a neutral mood with a smiling affect.  
Speech was normal and there were no perceptual problems.  
Thought processes and thought content were normal and there 
was no suicidal or homicidal ideation.  Insight, judgment, 
and impulse control were fair.  The examiner noted that the 
veteran was able to work, as well as socialized with people 
at church, but had difficulty in dealing with men.  The 
examiner provided diagnoses of PTSD and a history of 
polysubstance abuse.  A GAF score of 50 was provided. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).

As stated above, the veteran was assigned a 10 percent rating 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, at 
the time of her death.  

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD  was characterized primarily by 
feeling angry, episodes of depression lasting anywhere from 
two hours to two days, verbal outbursts, infrequent dreams 
about her assault, and irritability.   

Repeated examinations over the course of the appellate period 
revealed no evidence of intermittent periods of inability to 
perform occupational tasks, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  She 
was working throughout the period, reported using no 
medication for the psychiatric impairment, and was able to 
make friends during the period.

The GAF scores assigned in November 1998 (65), and October 
2002 (50), alone do not provide a basis for the assignment of 
a higher disability rating for PTSD.  According to the Fourth 
Edition of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores between 61 and 70 
are indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

While the GAF score of 50 assigned to the veteran in October 
2002 suggests a greater impairment than is contemplated by a 
higher rating of 10 percent rating, the Board again notes 
that the veteran, collectively, has manifested symptoms 
typically considered indicative of the level of impairment to 
warrant a 10 percent rating for her PTSD.  As documented 
above, the medical evidence reveals symptoms that reflect a 
level of impairment consistent with the 10 percent rating.  
As noted, no employment interference was shown.  She was 
running her own business in 2002 and had worked for years for 
the postal service.  She was not socially isolated, nor were 
there other symptoms of more than a 10 percent rating.

Therefore, the criteria for the next higher 30 percent rating 
have not been met as there is no evidence of intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).

Accordingly, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for PTSD for 
accrued benefit purposes.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 5-56 
(1990).


ORDER

A rating in excess of 10 percent for PTSD, for accrued 
benefits purposes, is denied.


REMAND

The veteran's surviving spouse is seeking entitlement to 
service connection for cause of death.  He contends that the 
veteran's death was related to her service connected PTSD.  
Specifically, he contends that her PTSD caused her 
cardiovascular condition that ultimately caused her death.

Prior to his death, the veteran received VA benefits for her 
service-connected PTSD.  The veteran's death certificate 
notes the cause of death was acute heart failure secondary to 
a ruptured/perforated aortic valve and infective 
endocarditis.  Other significant conditions listed as 
contributing to the death but not resulting in the underlying 
cause of death included pneumonia, status post colectomy, and 
discitis.  The death certificate indicated that the veteran 
was an inpatient at the Union Hospital in Union, New Jersey, 
at the time of her death.  However, the record does not 
include the veteran's hospital records immediately preceding 
her death.  

Additionally, the death certificate indicated that a medical 
examiner was contacted upon and an autopsy was performed 
following the veteran's death.  Neither a copy of the medical 
examiner's report nor the autopsy report is of record.  

Thus, another attempt should be made by the RO to ask the 
veteran to provide the necessary authorizations for the 
veteran's terminal hospital records, and the autopsy report, 
as well as any medical examiner reports.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the appellant 
appropriate notice to comply with the 
Hupp case.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.	The appellant should provide 
authorizations so that the terminal 
records, medical examiner's report, and 
autopsy, from the Union New Jersey 
hospital could be obtained.  As needed 
his assistance in obtaining the exact 
address or other pertinent information 
should be solicited as needed.  If the 
RO/AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the appellant of its 
inability to obtain the evidence and 
request the appellant to submit such 
evidence. Attempts made to obtain the 
records should be documented in the 
claims folder.

3.	 After the foregoing is completed, the 
RO should review the veteran's claims.   
(This review should include 
consideration of whether the medical 
information developed results in the 
need for the record being sent to an 
appropriate examiner to enter an 
opinion on the secondary service 
connection issue.)  If the 
determination is adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


